Opinion of the Court
ROBERT E. Quinn, Chief Judge:
The question in this case is whether the law officer erred to the prejudice of the accused by refusing to give the following requested instruction:
“A plea of guilty is a matter in mitigation which may be considered along with all the other facts and circumstances in the case. Time, effort, and expense to the Government usually are saved by a plea of guilty. Such a plea also may be a manifestation of repentance and a first step toward rehabilitation.”
A similar issue was considered by us in United States v Rake, 11 USCMA 159, 28 CMR 383. For the reasons set out in our opinion in that case, we conclude that the law officer did not commit prejudicial error.
The decision of the board of review is affirmed.
Judge Latimer concurs.